SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period endedSeptember, 2013 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No |X| 10 September 2013 BP p.l.c. Second quarter interim dividend for 2013 Payments of dividends in sterling On 30 July 2013, the Directors of BP p.l.c. announced that the interim dividend for the second quarter 2013 would be US$0.09 per ordinary share (US$0.54 per ADS). This interim dividend is to be paid on 20 September 2013 to shareholders on the share register on 9 August 2013. The dividend is payable in cash in sterling to holders of ordinary shares and in US dollars to holders of ADSs. A scrip dividend alternative has been made available for this dividend allowing shareholders to elect to receive their dividend in the form of new ordinary shares and ADS holders in the form of new ADSs. Sterling dividends payable in cash will be converted from US dollars at an average of the market exchange rate over the four dealing days from 4 September 2013 to 9 September 2013 (£1 US$1.56170). Accordingly, the amount of sterling dividend payable in cash on 20 September 2013 will be: 5.7630 pence per share. Details of the second quarter dividend and timetable are available at www.bp.com/dividends and details of the Scrip Dividend Programme are available at www.bp.com/scrip. Jens Bertelsen Deputy Secretary SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BP p.l.c. (Registrant) Dated:10September,2013 /s/ J. BERTELSEN J. BERTELSEN Deputy Company Secretary
